DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on June 1, 2022. Claims 1, 3, and 4 are amended; claim 2 is canceled.
The applicant contends:
(1) With regard to the 112 rejection of “vacuum system,” the denotation of this term would be known to one of ordinary skill and may include a pump, valve, and chamber (p. 7).
(2) Regarding the prior art rejections, Fuchs does not disclose a tubular PECVD device for depositing a “rear surface film of a bifacial PERC solar cell” (p. 8).
(3) Fuchs does not address the claimed tolerance values of the graphite boat’s various pin structures (p. 9).
In response,
(1) Firstly, the examiner notes that this reply does not resolve the 112(f) status of “vacuum system.” It remains indeterminate as to whether Applicant intends the recitation of “vacuum system” to invoke 112(f) or not. Secondly, merely because one of ordinary skill can enumerate a list of prospective structures which may be encompassed by a generic term like “vacuum system” does nothing to clarify which particular structures are present in the particular configuration being claimed by the applicant.
(2) Fuchs clearly discloses the generation of plasma within a tube – reference numeral 36 denotes a “tube element” and paragraph [0025] discusses the step of plasma deposition. And the new material referring to “rear surface” deposition is a matter of intended use. An operator can simply orient the substrate so that its “rear surface” is exposed to the deposition material.
(3) The examiner observes that claim 1 recites the pin device without indicating its functional purpose or its relationship to a wafer. Absent this context, it is indeterminate if said pin device performs a critical act of wafer support or is merely ornamental. 
It should also be noted that Applicant’s admitted prior art, as described by paragraph [0152], already satisfies the majority of the listed tolerance values. The claimed depth of the pin slot does differ from the prior art by less than a millimeter, but it is not at all clear that this discrepancy undermines the functional utility of the pin device given that no utility has even been established.
Drawings
The replacement drawings filed on June 1, 2022, are sufficient to overcome the previous objections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “system,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “control system” of claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The control system (5) will be interpreted as the act of controlling. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Separately, regarding the prior art disclosure of paragraph [0152], the applicant must clarify its 102 status: does the cited disclosure constitute prior art under 102(a)(1) or 102(a)(2)? For purposes of prosecution, the examiner will consider the disclosure of paragraph [0152] as qualifying as prior art under both statutes. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites the feature of a “vacuum system,” but its 112f status is indeterminate. That is, the appropriate syntax of 112f is the use of a nonce term coupled with functional language. In the case of “vacuum system,” the term uses a proper generic placeholder but does not recite a function. Thus, one prong of 112f is satisfied but not the other. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a device capable of establishing vacuum pressure as satisfying the contested limitation.
Separately, claim 1 stipulates two separate tolerances for the pin slot’s depth: a first tolerance of 0.5-1 mm and a second tolerance of 0.6-0.8 mm. Because it is unclear which tolerance ought to assume precedence, the limitation is indeterminate. To promote compact prosecution, the examiner will consider the range of 0.5-1 mm as controlling.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al., US 2020/0105516, in view of Applicant’s admitted prior art (AAPA), as limned by paragraph [0152] of the specification.
Claims 1, 3: Fuchs teaches a tubular PECVD device, comprising (Fig. 3):
A wafer loading area – the “open end” [0026];
A furnace body (36);
A gas cabinet [0036];
A vacuum system (62);
A control system (34) for controlling the PECVD device [0035];
A graphite boat (1) including a pin (12) [0019-22].
Fuchs’ gas cabinet comprises at least three gas lines (66-68), yet the claim requires four [0036]. One of ordinary skill can satisfy this limitation simply by replicating an existing gas line, whereby it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). Further, the type of gas provided through each line is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). An operator can supply any permutation of silane, ammonia, trimethylaluminum, and nitrous oxide to Fuchs’ existing set of gas lines. 
Although Fuchs outfits the graphite boat with pins (12) in order to secure the wafers, the reference does not elaborate their configuration. In supplementation, AAPA teaches a graphite boat comprising pins disposed in precisely the same orientation as Fuchs’. AAPA further attests that each pin may comprise a shaft, cap, base, and slot. 
The tolerances for each component are as follows, with the corresponding claimed tolerances in parentheses: 
Pin Slot Depth: 1.75 mm (0.5-1 mm)
Pin Base Diameter: 9 mm (6-15 mm)
Angle of Inclination: 30° (35-45°)
Pin Cap Thickness: 1 mm (1-1.3 mm)
As shown, AAPA satisfies the claimed tolerances for pin base diameter and pin cap thickness. There is a variance, however, of 0.75 mm with regard to pin slot depth and 5° with regard to angle of inclination. Because these variances are minor, it is the position of the Office that one of ordinary skill would have been capable of deriving a value approximating the claimed range through routine experimentation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 105 USPQ 233, CCPA 1955). It would have been obvious to adopt the pin configuration of AAPA within Fuchs’ system to advance the predictable result of securing the wafer within the graphite boat.
Claim 4: As shown by Figure 1, Fuchs provides three pins for securing a wafer at each slot.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Fuchs in view of either claim 5 of copending Application No. 17/128,459, or claims 5-6 of copending Application No. 16/620,339.
The 103 rejection, above, elaborates the teachings of Fuchs, yet the reference is silent regarding the tolerance values of the pin’s sub-components. In supplementation, the cited claims of each application teach a pin slot depth of 0.5-1 mm, a pin base diameter of 6-15 mm, an angle of inclination of 35-45°, and a pin cap thickness of 1.3 mm. It would have been obvious to adopt the pin configuration of enumerated by these applications within Fuchs’ system to advance the predictable result of securing the wafer within the graphite boat.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Klick et al., US 2018/0076071. Klick discloses a tubular PECVD device comprising a furnace body (40) and gas cabinet (60) (Fig. 4). In addition, the reference avails a graphite boat (202) to hold the wafers during processing, whereby the boat includes pins (210) to secure the wafers.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716